* Per Curiam.
The party is entitled to the special view. We can nover suffer justice to be defeated by the obstinacy of the party in preventing a line being run. In the groat patent line, to the running of which great opposition was made, a rule of this kind was obtained by the late Mr. Stockton, who was then at tho bar, and the power of tho county went with him. In the Cumberland case, the agent of the plaintiff went to run the lines, and the persons in possession cut his saddle to pieces; the court granted him the power of tho county, and ordered the sheriff to accompany him. There is no doubt of the power of tho court to grant the rule, arid we think it should be granted.
Rule for special view granted.